                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI


SARIAH MOODY,                                          )
GRACE READING,                                         )
And                                                    )
EMILY CADY                                             )       Case No.        20-CV-526
                                        Plaintiffs,    )
                                                       )
v.                                                     )
                                                       )
CITY OF KANSAS CITY, MISSOURI,                         )
                                                       )
                                        Defendant.     )


                                   MOTION FOR EXTENSION

        COMES NOW the Defendant City of Kansas City, Missouri (“City”), by and through

counsel, and moves this court for an extension until July 20, 2020, to file its suggestions in

opposition to Plaintiffs’ Motion for Preliminary Injunction in the above-captioned matter. In

support, the City states as follows:

     1. The City’s suggestions in opposition to Plaintiffs’ Motion for Preliminary injunction is due

        Wednesday, July 15, 2020.

     2. The City was served with the Motion for Preliminary Injunction on July 1,

        2020. Responding to a case such as this requires communication with the City’s

        Council. There was no legislative session on Thursday, July 2 due to the holiday. This

        matter could not be put on the closed session for July 9, as the agenda was already full with

        discussion of matters that caused that day’s Council session to start 90 minutes late. The

        first opportunity to discuss this matter with Council, therefore, will be July 16.

     3. Counsel for the City has reached out for Plaintiffs’ consent to file its response July 20, but,

        as of the time this motion was filed, had not heard back.
   4. The City is not requesting this delay in order to prejudice the Plaintiffs, but to adequately

       represent the interest of its legislative policymakers.

       WHEREFORE, the City of Kansas City, Missouri, respectfully requests up to and

including July 20, 2020, to file its reply to Plaintiffs’ Motion for Preliminary Injunction.



                                              Respectfully submitted,

                                              Office of the City Attorney


                                              By: /s/Tara M. Kelly
                                              Tara M. Kelly, MO Bar #64624
                                              Associate City Attorney
                                              2300 City Hall
                                              414 East 12th Street
                                              Kansas City, Missouri 64106
                                              Telephone: (816) 513-3117
                                              Facsimile: (816) 513-3133
                                              Tara.Kelly@kcmo.org
                                              ATTORNEY FOR DEFENDANT
                                              CITY OF KANSAS CITY, MISSIOURI




                                                  2
                                 CERTIFICATE OF SERVICE


        I hereby certify that a copy of this motion for extension was served via electronic filing
on this 10th day of July 2020, to all attorneys of record.



                                                      /s/Tara M. Kelly
                                                      Tara M. Kelly




                                                 3
